Citation Nr: 0637576	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  02-14 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel




INTRODUCTION

The veteran had inactive duty for training in the Army 
National Guard (ANG) from August 1985 to October 1985, active 
duty for training from October to December 1985, and ANG 
Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, in which the RO denied the veteran's claims for 
service connection for a sleep disorder and schizophrenia.  
The veteran perfected a timely appeal on both claims in 
September 2002 and requested a Travel Board hearing.  In 
October 2002, the veteran clarified his hearing request and 
stated that he wanted a local hearing at the RO.  The veteran 
failed to report for his RO hearing in December 2002.

The Board remanded the veteran's claims to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., in 
August 2003 for additional development.  Before this appeal 
was re-certified to the Board in January 2006, additional 
evidence was received and associated with the claims file.

The issue of entitlement to service connection for 
schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran's service medical records show no findings 
relating to a sleep disorder.

2.  The post-service medical evidence does not show a nexus 
between a current diagnosis of a sleep disorder and any 
incident of service.




CONCLUSION OF LAW

A claimed sleep disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101, 106, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The latter 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).    

All the VCAA requires is that the duty to notify is satisfied 
and that appellants be given the opportunity to submit 
information and evidence in support of their claims. Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  There is no issue as to providing an appropriate 
application form or completeness of the application.  Written 
notice provided in January and June 2002 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  In the January 2002 
letter, VA informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board finds that 
this letter fulfills VA's duties to notify and assist the 
veteran.  The veteran has been notified of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was also informed to submit any evidence in his 
possession that pertains to the claim.  Id.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(Veterans Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the RO complied with Pelegrini II by 
furnishing VCAA notice to the veteran in January 2002, prior 
to the initial denial in May 2002 of the veteran's service 
connection claim for a sleep disorder.  Even assuming some 
defect in the initial notice, the Board notes that the 
veteran's claim for service connection for a sleep disorder 
was readjudicated in a November 2005 supplemental statement 
of the case, after all of the VCAA notice was provided.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  In addition, 
the veteran has been afforded an ongoing opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence. 

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

In this case, while the January and June 2002 letters fail to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the claim for the 
disability on appeal, such failure is harmless because the 
preponderance of the evidence is against the veteran's 
service connection claim for a sleep disorder.  Thus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has obtained private 
treatment records identified by the veteran.  The evidence 
also includes the veteran's available service medical records 
and his Social Security Administration (SSA) records.  These 
records show no in-service complaints or treatment of a sleep 
disorder and no medical nexus between the veterans's claimed 
sleep disorder and active service.  In fact, there is no 
competent evidence of a disability manifested by sleep 
disturbance separate and distinct from the veteran's 
schizophrenia, and the latter claim is addressed in the 
remand below. The evidence currently of record is adequate to 
resolve this appeal for service connection for a sleep 
disorder.  Under these circumstances, there is no duty to 
provide an examination or a medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claim at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Factual Background

A review of the veteran's service medical records shows that 
he did not report whether he had a medical history of 
frequent trouble sleeping at his Army National Guard (ANG) 
enlistment physical examination in August 1984.  Physical 
examination was completely normal.

There are no service medical records showing any in-service 
complaints or treatment of a sleep disorder.  A copy of the 
veteran's separation physical examination was not available 
for review.

A "Certification of Military Service" dated in September 
2001 shows that the veteran had active service from 
August 23, 1985, to December 12, 1985.  His service was 
terminated by honorable relief from active duty and he 
reverted to the ANG.  The reason for the veteran's separation 
from service was completion of a period of active duty for 
training.

A review of an NGB Form 22 dated in 1992 shows that the 
veteran served in the ANG Reserve between 1988 and 1992 and 
was discharged in July 1992 as an "unsatisfactory 
participant."

A review of service personnel records shows that the veteran 
enlisted in the ANG in August 1984 and was not on active duty 
at the time of this enlistment.  The veteran entered inactive 
duty for training (IADT) in the ANG in August 1985.  He was 
released from active duty (REFRAD) in December 1985 and 
reverted to ANG status.  He received a general discharge from 
the ANG in September 1988.

In response to a request from VA for verification of the 
veteran's active service, the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, notified VA in February 
2002 that the veteran had active service from August to 
December 1985.  NPRC stated that all of the veteran's active 
service had been active duty for training only.

Review of the veteran's post-service private treatment 
records from Dallas Metro Care Services indicates that he 
received regular outpatient psychiatric treatment at this 
facility between October 1999 and April 2002.  He repeatedly 
told his examiners that he slept through the night and 
received 8 hours of sleep per night.  Between October 1999 
and May 2000, the veteran reported that he received 10-12 
hours of sleep per night.

A review of the veteran's SSA records shows that, on 
outpatient treatment at Dallas County Mental Health and 
Mental Retardation Center in June 1993, the veteran stated 
that his sleep had declined as a result of auditory 
hallucinations and paranoid feelings.  Mental status 
examination showed mild confusion, cautiousness, depression, 
and poor insight and judgment.  The impressions included 
sleep disturbance.  These SSA records also show that the 
veteran was awarded SSA disability benefits in August 1993 
for psychosis, not otherwise specified, and a somatization 
disorder.

Analysis

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Board observes that there is no evidence of any in-
service complaints or treatment of a sleep disorder in the 
veteran's available service medical records.  And, with the 
exception of a single reference to sleep disturbance on 
private outpatient treatment in June 1993, years after the 
veteran's separation from active duty for training in 1985, 
there is no evidence in the veteran's post-service treatment 
records of a diagnosis of a sleep disorder.  While the 
veteran may have sleep disturbance associated with his 
schizophrenia, that is a separate claim and the claim for 
service connection for the underlying psychotic disorder is 
addressed in the remand below.  Even assuming that there is a 
current sleep disorder, a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim and 
weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  In any event, the record does not contain 
competent evidence of a current diagnosis of a separate and 
distinct sleep disorder.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that statutes relevant to service 
connection claims only permitted payment for disabilities 
existing on and after the date of application for such 
disorders.  The Federal Circuit also held that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent).  Simply put, service 
connection is not warranted in the absence of proof of a 
present disability.

Here, the only evidence in support of the veteran's service 
connection claim is his lay assertion that he has a sleep 
disorder that is related to service.  However, it is well 
established that a lay person such as the veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders.  Therefore, the veteran's 
opinion that he has a sleep disorder as a result of his 
service is entitled to no probative value.  See Espiritu, 
supra.

Given the absence of competent evidence showing that the 
veteran incurred a sleep disorder during active duty for 
training and in the absence of post-service medical evidence 
suggesting a nexus between a current diagnosis of a sleep 
disorder and any incident of service, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for the claimed disability.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).







ORDER

Entitlement to service connection for a sleep disorder is 
denied.


REMAND

With respect to the veteran's service connection claim for 
schizophrenia, the Board notes that, following the completion 
of additional development requested in the Board's August 
2003 remand but prior to re-certification of this appeal in 
January 2006, additional private treatment records were 
received at the Board from Dallas Metro Care Services.  
Pursuant to VA regulations, the Board sent these records to 
the Appeals Management Center Resource Unit (AMCRU) in Bay 
Pines, Florida, in December 2005 and noted in a cover letter 
to the AMCRU that these records had been sent to the Board in 
error.  However, the AMCRU took no action after it received 
these records and instead simply re-certified this appeal to 
the Board in January 2006.  

Review of the records received at the Board in December 2005 
shows ongoing treatment for schizophrenia between January 
2004 and July 2005.  None of this evidence was discussed in 
the most recent Supplemental Statement of the Case (SSOC) 
issued to the veteran and his service representative in 
November 2005.  And the Board is prohibited from reviewing 
additional evidence received prior to certification of an 
appeal in the absence of a waiver of RO jurisdiction.  Here, 
there is no waiver of RO jurisdiction over the additional 
private treatment records from Dallas Metro Care Services 
received at the Board and sent to the AMCRU prior to re-
certification of this appeal in January 2006.  Thus, it was 
procedural error for the AMCRU not to review these records 
and issue an SSOC prior to re-certifying this appeal to the 
Board in January 2006.  Given the foregoing, remand is again 
required so that the additional evidence received at the 
Board prior to re-certification of this appeal in January 
2006 can be reviewed by the RO/AMC in the first instance.  
See 38 C.F.R. §§ 19.31, 19.37(a) (2006).  

The Board also notes that, although the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his service connection claim for 
schizophrenia, he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for this disability.  As these questions are 
involved in the present appeal, proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should be 
provided that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  
See Dingess, supra.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the veteran and his service 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim for service 
connection for schizophrenia, as outlined 
by the Veterans Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  After completion of any other 
indicated development, the RO should 
readjudicate the issue of entitlement to 
service connection for schizophrenia with 
consideration of the evidence received 
after the issuance of the last 
Supplemental Statement of the Case (SSOC).  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
must be provided with an SSOC, which must 
contain a summary of the evidence received 
after the last SSOC was issued and notice 
of all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned to 
the Board for further review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


